Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-22, 24-33, and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 21-22, 24-33, and 35-40, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a store device or corresponding method comprising:      allocating first blocks of the one or more memories to a first zone and second blocks of the one or more memories to a second zone; assigning a first error correction mechanism to the first zone and a second error correction mechanism to the second zone;     directing first write requests to the one or more memories into the first zone and second write requests into the second zone, wherein the first write requests are for data that is overwritten more frequently than data for the second write requests;     re-directing at least one write request from the first write requests into the second zone; and     filtering out write requests with random traffic patterns from the second zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112